 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPRS Limited, d/b/a F. & M. Importing Co. and Mis-cellaneous Warehousemen, Drivers and HelpersUnion, Local 986, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 21 CA 15698 and 21RM-1792August 16, 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MtiMBERS JINKINSAN[) Pt Nhl.lOn May 16, 1978, Administrative Law Judge Ha-rold A. Kennedy issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief to the Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, PRS Limited, d/b/a F.& M. Importing Co., Vernon, California, its officers.agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I-r IS FURTHI R ORDERED that Case 21 RM 1792 be,and it hereby is, remanded to the Regional Directorfor Region 21 to open and count the ballot of DennisKobata, to issue a second revised tally of ballots, andto take such further action as then becomes appropri-ate.The Respondent h;as excepted to certain credihilits findinngs mal.de bh theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administralive L aw Judge's resolutions with respect to credihilitsunless the clear preponderance of all the relevant evidence colvinces ic l th. tthe resolutions are incorrect Standard Der aill/ I'r,dulls, Ii , 91 NI R B544 (1950). enfd 188 F.2d 362 (('.A. 3. 1951). We have carefull cx;aminedthe record and find no basis for reversing his findings.Member Penello agrees with his colleagues that the Respondent dis-charged Dennis Kobata in siolation, of Sec 8ai)( I) and (3) of the Act. Indoing so. Member Penello finds the evidence of record cca.ls estl;bli.esthat. but for Kobata's union and protected concertedl itliities. he Sclmldnot have been dischargedDECISIONI N I RODI( I IONHAROi ) A KENNID)N. Administrative Law Judge: Thesematters were heard in Los Angeles, California, on Novem-ber 28. 1977. and January 4 and 5. 1978.'Case 21 C'A 15698 is based on a charge filed on May 6by Miscellaneous Warehousemen, Drivers and HelpersUnion, Local 986. International Brotherhood of Team-sters, Chauffeurs. Warehousemen and Helpers of America(Union) alleging that the Respondent Employer. PRS Lim-ited. dhb/a F. & M. Importing Co. (Company), violatedSection 8(a)(1) and (3) of the National Labor RelationsAct. as amended (29 U.S.C. §151. et seq.), by terminatingDennis Kobata "for union activities." The GeneralCounsel's complaint, which was based on such charge andissued on June 17, alleging that Respondent dischargedKobata on or about December 31, 1976. "because he en-gaged in union or other protected concerted activities forthe purposes of collective bargaining or other mutual aid orprotection."Case 21 RM 1792 involves the challenged ballots offour employees Dennis Kobata, James Munro, LucaSpecchia, and Raymond Rogers who appeared at an elec-tion being conducted by the Regional Director of theBoard's Region 21 office on March 7. A tally of ballots ofthe election showed "of approximately 22 eligible voters,20 ballots were cast, of which 8 were for the Union. 3 wereagainst the Union and 9 were challenged." No objectionswere filed with respect to the election, but the number ofchallenged ballots was sufficient to affect the results. TheRegional Director made an investigation and on May 5issued a report recommending that:I. The challenge to the ballot of Frank Conterno be sus-tained.2. The challenge to the ballot of Albert Lopez. JamesMunro. John Stephens. Robert Lawton, and Allen Cardon-ick be overruled.3. A revised tally of ballots be issued.4. In the event the three remaining challenges should bedeterminative, "a hearing be held to resolve the eligibilityof Luca Specchia and Raymond Rogers and that a laterreport be issued on the eligibility of Dennis Kobata, whowas the subject of a grievance between the parties."The Union filed exceptions and a brief with respect tothe Regional Director's recommendation made as toMunro's ballot, and the Respondent filed a statement inopposition to the Union's exceptions. The Board in its De-cision and Direction dated August 24 determined that:1. The Regional Director had erred in holding Munroeligible to vote on the basis that as an inventory clerk hehad a "community of interest" with unit employees.22. The Regional Director should open and count theballots of Albert Lopez. John Stephens, Robert Lawton.I l11 Lates refer io 1977 unless othercise stated.Ihe HiBoard's I)ecision ,i f August 24 defined the bargaining unit as:li\ .arehounseniln and iruckdri.ers emplosed by the Fmploser at itslacillt, loca ted al 21)5s5 1 .as SIt Street. I.os Arieles. ( ahlifrnia and237 NLRB No. 100628 F. & M. IMPORTING CO.and Allen Cardonick. and. in the event a revised tall ofballots showed that the Union had won. issue a (ertifica-tion of Representative.3. If the remaining challenged ballots were determina-tive, however, a hearing should be held to resole the chal-lenged ballots of James Munro. Luca Specchia. and Ray-mond Rogers.4. A report covering credibility and findings. along withrecommendations disposing of the challenges, should beissued by the hearing officer if such hearing were to beheld.5. The Regional Director should issue a report withfindings of fact and recommendations disposing of thechallenge to Kobata's ballot.On September 7 the Regional Director issued a "supple-mental" report. The report noted that the ballots of l.opez.Stephens, Lawton and Cardonick (all cast against theUnion) had been opened and counted and that the remain-ing challenged ballots of Munro. Specchia. Rogers. andKobata were determinative. The Regional Director's reportalso included an order consolidating Case 21 RM 1792with Case 21 CA-15698 for hearing on the basis that:1. Kobata's eligibility to vote is dependent upon the de-termination made upon a hearing in Case 21 CA 15698.an unfair labor practice proceeding.2. The challenges to the ballots of Rogers. Specchia. andMunro "can best be resolved in the same hearing sith theunfair labor practice case."Jurisdiction of the Board is not in dispute. Respondent isa California corporation engaged in the sale and distribu-tion of foreign and domestic groceries and wines. It dealsprimarily in imported Italian specialty products. Its princi-pal office is located at 2055 East 51st Street, Vernon, Cali-fornia. During the year preceding the filing of the com-plaint Respondent purchased and received goods salued inexcess of $50,000 from outside of the State. It is an "em-ployer" engaged in commerce and in a business affectingcommerce within the meaning of Section 2 of the Act.The Union is a "labor organization" as the term is usedin the Act.It is not disputed that Philip Shuman. president of Re-spondent, and Frank Conterno, warehouse manager. havebeen, and are, "supervisors" and "agents" of Respondentas those terms are used in the Act.11 THE ALlE(iFD rUNFAIR I ABOR PRA(' I( ISThe facts relevant to this aspect of the proceedings arefairly simple. Respondent has admitted that it dischargedDennis Kobata on or about December 31. 1976, and that ithas refused to reinstate him. Respondent denies that Koba-ta was terminated for union or other protected concertedactivities. Respondent has also denied that it violatedeither Section 8(a)(1) or Section 8(a)(3) of the Act as al-leged.excluding office clerical emplos.ees. guard., and supers, rors ia, dCfliii din the Act, as amended.Ihe Board did not rule that Munro wa;s excluded frot1 the unit hill s11tl-ply rejected "the Regiontal Director's aIpphication of la C i nl lilUlt' ItIICrrettest" to include Munro In the unit.Respondent utilizes its own trucks in delivering its spe-cialts food products to restaurants and other food retailersin the Greater l.os Angeles area.3 Kobata was hired as awarehouseman driver bh President Phil Shuman on August5. 1976. and shortly thereafter joined the Union. Kobatastocked goods. "pulled orders." 4 and delivered merchan-dise to customers. He normallI worked from 7:30 a.m. toaround 4 p.m. Kobhata said he made his first trip alone afterbeing in Respondent's employ for about a month and ahalf. Hie learned the job primarily by working with moreexperienced drivers. He was told to record the date on in-voices and the fact that the orders were paid. He said heunderstood that he was to call in to the office if there wasa question of granting credit or picking up any returnedmerchandise.Kobala was discharged on the afternoon of December31. 1976. b, President Shuman. The General Counsel con-tends that Respondent discharged him because he had re-fused to cross a picket line to make a delivery of 50 poundsof grated cheese to Little Joe's restaurant in Los Angeleson the previous day, December 30, 1976.' The GeneralCounsel asserts that Kobata's conduct-i.e., his refusal tocross the line was protected concerted activity. and thatRespondent violated the Act by discharging him. Respon-dent contends. on the other hand. "Kobata was terminatedbecause he failed to control his conduct. being rude withcustomers, and because he failed to follow an existing in-struction of calling in for instructions when a deliverscould not be completed."Certain pros isions of the collective-bargaining agree-nment then in effect between the Union and the Respondent(dated June I. 1974) are relevant to this phase of the pro-ceedings. Article VI of the agreement contains three num-bered paragraphs which read as follows:I. The tinion agrees that it will not require its mem-bers to recognize any labor dispute which has notbeen approved by the Joint Council of Teamsterslocalls or in the area in which the strike occurs.2. The E[mployer will not require employees comingunder the terms of this Agreement to handle in anymanner. goods. products or merchandise sold, man-ufactured or handled by persons, firms or corpora-tions w ho are on the unfair list of the Joint Councilof Teamsters in this Area, and the Employer agreesthat he will not require such employees to gothrough picket lines sanctioned by the Joint Councilof Teamsters in this area, and will in no mannerpenalize any employee who acts in accordance withthe right set forth in this provision.3. The Employer further agrees that the rights confer-red herein are specifically consented to and that theR ,s. '.nde rll i ill n1, ils cerl iii reg.l .ar dehsers, routes One is called the(ileida.le R ,ute .lother the S;ill. Monica Route. and another the BexerlNItl.. Rmile I he record dlcluse, lthai Respondent also makes deliheries toSain I)lCe.L San I ram ilsCio. and I as x egasI) lier Rlth.ird (irainilloh explained Ithat one pulls orders hs taking itemso Inmerhli.t dlise lxted ,n1 in alloilce flrlm Insenlors and lining them upontlie I.Litfi 11 "I lite , ican he re adil loaded onto, a delivers truckI itIic Joe'. is nie of Rep ,nidenit' mltjor custoimers President Shumanestilfied Ithl I itile .Ic ', is the largest Italia;n restaurlnt in Southern ( alfor-Ili;t629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercising of such rights shall not be considered as abreach of this contract.Kobata testified concerning the difficulties he had en-countered in making deliveries for Respondent to two cus-tomers in 1976, prior to the Little Joe's incident in lateDecember of that year.Bay Cities Imports, a "delicatessen kind of place" locat-ed in Santa Monica, was one of those customers. Kobatasaid he arrived at Bay Cities on a day late in November orearly December, and went to the front of the store first torequest that the back door be opened so he could make thedelivery. He said he then went into the back to wait for thedoor to be opened and was promptly accused of attempt-ing to make delivery without permission by one of thestore's employees. The employee called him a "schmuck,"and Kobata responded with "F- you." The store owner'sson arrived on the scene and told Kobata to leave andmake no further deliveries to the store. On his return to thewarehouse, Shuman called Kobata into the office andasked for an explanation. Kobata testified that Shumantold him "the next time ...not to respond, and to leavethe place and to call in to him and he would tell me what todo."The Trader Vic's incident occurred at about the sametime. According to Kobata, the cook (referred to as thechef by Shuman) at Trader Vic's, a restaurant located inBeverly Hills, asked Kobata to stack the 5-gallon cans ofoil that he was delivering in a smaller room rather thanleave them in the kitchen. Kobata replied that his job re-quired him only to deliver and not "do a lot of stacking...." Kobata telephoned Shuman, who, after speakingwith the cook, told Kobata to stack the cans as requested.Kobata did not stack the cans, however, as the cook saidhe should. Kobata testified that Shuman told him at a latertime to "Stack the cans at Trader Vic's" but nothing else.Kobata said he made other deliveries to Trader Vic's, butmade only the one attempted delivery at Bay Cities.Shuman's account of these two incidents was similar toKobata's. Shuman said he told Kobata over the phone--after he spoke with the chef, who reported that Kobata hadbeen rude and refused to stack the merchandise as request-ed-that he should keep quiet and stack the goods as thechef at Trader Vic's requested.Shuman testified that the manager at Bay Cities calledand, like the chef at Trader Vic's, asked that Kobata notreturn. The manager at Bay Cities reported, according toShuman, that Kobata used vulgar language and left with-out making delivery because of the delay in getting thedoor open. Shuman said he reprimanded Kobata the nextday for not calling in and warned him that he would firehim "if this happens again."Shuman also referred to another incident not mentionedby Kobata. It occurred, as Shuman recalled, shortly afterKobata had been employed, and he thought ("I believe") itinvolved the return of merchandise, without a call-in byKobata, from a customer named Eastside Market. Accord-ing to Shuman, this incident resulted in Shuman issuing hisfirst "verbal" warning to Kobata for failing to follow in-structions.6Kobata testified that he "helped make" a delivery to Lit-tle Joe's in late August 1976. He accompanied anotherdriver, Bob Leonard, to Little Joe's where they encoun-tered a picket line. He said he made the delivery "becauseI wasn't a member of the union at that time."On Thursday, December 30, 1976, the day before he wasterminated, Kobata was assigned to make the delivery toLittle Joe's. He said he arrived at the restaurant at approxi-mately 3:30 p.m. and observed that there was a Hotel &Restaurant Workers picket present. He said he asked thepicket "if the strike was still sanctioned by the Teamsters,and he said that it was." 7 Kobata said he returned to histruck and noted on the invoice why the delivery was notbeing made.' Kobata said he made one more stop and thenreturned to Respondent's warehouse. He told no one aboutthe failure to deliver the Little Joe's order on his return tothe warehouse. Kobata said he unloaded some merchan-dise at the warehouse, placed the invoice on theaccountant's desk and, after punching out, went home.On the following day. Friday, December 31, 1976, Koba-ta said he was called in to President Shuman's officearound 1:30 p.m. shortly after he had returned to the ware-house after making deliveries in the Beverly Hills area. Ac-cording to Kobata. Shuman then explained that he wasdismissing Kobata:He said my services as of that date would no longerbe needed and that because of different economic rea-sons and because I was at or near the bottom of theseniority list that he would be letting me go, and thenhe said there were a couple of other reasons, and Iasked him what were those reasons, and he mentionedtwo other things, one about Bay City Import-Q. Go ahead, Mr. Kobata.A. Bay City Imports they didn't want me to deliverthere any' more. Bay City didn't want me to deliverthere an)y more, and Trader Vic's he said I had refusedto stack some cans, and besides that all he said wasthat I would have to turn in my uniforms before hewould release my final check.9Kobata testified that he worked for another hour or so andwas let go early that day "because it was New Year's Eve."He found a letter attached to his timecard as he left Re-spondent's warehouse. The letter (G.C. Exh. 4) reads:Dennis Kobata, your services are no longer requiredand your employment is terminated as of Dec. 31,1976. Please be sure all of your uniforms are returnedso we may release your paycheck next pay period./s/ Philip ShumanPhilip Shuman12-31-76Shuman said he never issued written warningsKohata testified that Teamster Business Agent James Reader had toldhim in September 1976 that he should call the Joint Council of Teamstersfor ids ice ain. time he encountered a picket line. Kobata said that there wereit(,o occasions when he 3as told hb Ihe Joint Council that he should makedeliveries tl customer-tenants in a buildingesen though there was a sanctionedstrike against the management oif the building, Kohata said that on [)ecenmber30, 1976. his calls to the Joint Council's office went unanswered.i Ko.ata's note on the InuiLe ( (' Fxh. 3) reads: "Didn'i deliver onstrike sanltioned hs Joint Council of Teamsters. Void"h Kh;l;l testified that there was no reference made to the preceding daysesents ,.ihen he .ilas dischlargd o(n December 31, 1976. Kohata said he was"lhird frolm he hottom in seliorits" when he was discharged630 F. & M. IMPORTING CO.Shuman testified that he learned about Kobata's failureto make delivery of the December 30, 1976. grated cheeseorder to Little Joe's about I I a.m. the next dav. NewYear's Eve. as he was looking through returned merchan-dise invoices.'mShuman said when Kobata returned thatafternoon to the warehouse after making deliveries. Shu-man called him in and, after hearing Kobata's explanationfor not calling in, discharged him. Shuman gave this ac-count of the termination interview:I asked him why he brought Little Joe's back. Hesaid there was a picket line. and I said yes. and he saidit was sanctioned, and I said yes, and I said why didn'tyou call me.He shrugged his shoulders. I said you are requiredto call if you can't make a delivery for any' reason. Hesays the sanctioned picket line. I said I know it. I didnot ask you to cross the picket line. I asked you thecourtesy to call us and advise us.In that case I have to fire vou after all of thesewarnings. You are fired. Finish off the day. 'There isonly an hour to go, and we will pay you the day. I hatis it.]Shuman said the drivers were to make two telephone callsif they did not wish to cross the picket line. First, they wereto call the Union to learn if the picket lines were sanc-tioned: second. they were to call Shuman and report thatthe delivery would not be made. The driver was then tonote the reason for nondelivery on the invoice, which wasto be delivered to the "accounts receivable department."Shuman indicated in an affidavit that he thought therewere no other drivers who had refused to cross the picketline at Little Joe's, but he testified on cross-examinationthat there were other drivers who indicated that they didnot wish to cross the picket line.Maxine Reams, Respondent's bookkeeper, testified thatshe was present on the afternoon of December 31, 1976.when Shuman questioned Kobata about his failure to callin and advise that he would not make the delivery of theLittle Joe's order. According to Reams. Shuman "kept ask-ing why" Kobata did not call in, but she onl, saw Kobatashrug his shoulders.After carefully considering the record, I conclude thatKobata's termination was motivated, at least in part, be-cause he had refused to cross the picket line and makedelivery of the order of 50 pounds of cheese on December30, 1976. This was contrary to the provisions of the collec-tive-bargaining agreement between Respondent and theUnion and in violation of Section 8(a)(1) and (3) of theAct.1in Nick Conterno. Frank C(onterno's brolher and Respondent's ,aleltnllnfor its Little Joe's account. deli'ered 15 pounds of grated cheee on )Deceliher 31. 1976 (GC Exh 91. One of Respondent',s drincri .il, i thait dledelivered 70 pounds of grated cheese. along with other food products, I( (Exh 8)1I A picket line was up at Little Joe's at sarious times for ahout i scarapparently beginning around March 1976 Shuman said hi instrultion, riidrivers during that time were:Call the liniin. their local union, and see if it i ,till san lined .ind ifIt is. do what thev want If thes bring it hack adi.se me. which tieswould do.It is true, as Respondent asserts. that Kobata hadearned. in a sense, a "poor performance record" in a rela-tively short period of employment with Respondent. Hehad alienated at least two of Respondent's customers.Trader Vic's and Bay ('ity. But I am convinced that he wasnot discharged simply because of such performance recordor because he "continually failed to obey and follow or-ders" to call in.First of all. Respondent's instructions were almost non-existent. The drivers learned their jobs. as a practical mat-ter, not from Respondent's management personnel butfrom other drivers. There were no written instructions.'3Kobata was never instructed as to what he should do in theevent he encountered a picket line in making a delivery-inspite of the fact that Little Joe's, a major customer of Re-spondent. had been picketed during 1976.]4It was notenough for Respondent to say to its drivers. "call in if youhave a problem." It is apparent that a sanctioned picketline at lIittle Joe's was not a "problem" in Kobata's mindwarranting a call in to Respondent's warehouse. The col-lective-bargaining agreement in effect expressly authorizedKobata to refuse to cross such a line, and Kobata no doubtbelieved he ,was acting in accordance with instructions bysimply' noting on the invoice the reason for not making thedelivery at l.ittle Joe's on December 30. There is nothing inthe record to suggest that the 50 pounds of cheese con-signed to I ittle Joe's on that date required any special han-dling.Respondent contends there is no showing of any "anti-Union animus." but it is clear from the record that Re-spondent expected its drivers to cross sanctioned picketlines and make deliveries notwithstanding Article VI of thecollectie-bargaining agreement. President Shuman toldDriver Richard Granillo that he "should go ahead andmake the deliver,:" at [ ittle Joe's in spite of the picket lineand later "got kind of mad" because he did not. Ware-house Manager Conterno told Granillo that he wouldmake delivers next time if he valued his job. Ralph Badillo.a former driver for Respondent, also testified credibly of aconversation he had with Conterno in which-I told him that I wasn't going to deliver to LittleJoe's because prior to that I had been told that therewas a picket line, and he in turn told me that if Ivalued my job I should go to deliver to Little Joe'sSee .o l,, I r.,irli/tat. ( i,,nlpanlt 164 NLRB 72 (19671 that a dl,-charge I, Illegal ccri If onh motlstted In part hb a discriminators purpose.scc Jail k,,,t,. I/, s I R B. 573 F .d 438 (t A 7. 1978)I Iclamlter, I o>.al '98? ()Ofieild Jame, Reader testifiedII i, a hit and miss propositon in their terms. that there is noorieniantin I,, the emplosee, to the unit emploees. One driser. forCexIIIPIC lecalrl from another driser or mas not learn from anotherdri.er. arid thes don'l know until the! have done something wrong sothiat it s, rong Ihlh, i, the Input I got from the emplosees at the( onlpillls\When Re der adslsed Kohalta thait Shuman had reported that Kohata,a, fired for nt cailing In fn 'eniuntermnf the picket line al l.tile Jie's.Kohit.a lileld hat he had ne, er been tald lo d otI)r ler Richard (ir.inil a , 1le,o testified that he had receiled no instruc-ions O11 v. hal he should do if a snmtlomer wias being picketed631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBadillo then delivered the order to Little Joe's but noothers.?5Driver Bob Leonard, who was friendly to Respon-dent, made four or so deliveries to Little Joe's while it wasbeing picketed. He recalled, after being shown his affidavit,that Conterno had told him initially to cross the picket lineand make delivery or he would be fired.Respondent has used different reasons in justifyingKobata's discharge-economic, his low seniority status, hispoor work record and his failure to call in. These shiftingreasons suggest that they were pretextual and that therecould be another-and an illegal-reason for his dismissal.See Grede Foundries, Inc., 211 NLRB 710 (1974). Kobatatestified that at the time of his discharge Shuman did notmention the nondelivery of Little Joe's December 30 order,nor did the termination letter to Kobata. It is of courseunderstandable why no reference was made to Kobata'sfailure to deliver the order across the sanctioned picket lineat Little Joe's as such conduct involved protected concert-ed activity.Union Business Representative Reader testified that Ko-bata was confused about his dismissal in early January1977 when he talked with Kobata. Kobata indicated he didnot know why he had been let go and, in fact, was notcertain if he had been discharged or simply laid off. WhenReader thereafter called President Shuman to find out,Shuman mentioned only as an afterthought that Kobatahad not called in. When Reader asked why Kobata hadbeen terminated, Shuman stated that Kobata was "near theend" of the seniority list. After being told that there wereothers with less seniority, Shuman then said there wereother reasons. Shuman then mentioned the Trader Vic'sincident and Kobata's failure to make delivery at LittleJoe's. 16I am persuaded that in terminating Dennis Kobata on/ The fact that Respondent did not discharge (iranillo or Badillo for notmaking deliveries across the picket line at .ittle Joe's does not mcatn. ofcourse. that Kohata could not have been fired flr that reason16 Shuman claimed Kohata was warned to call in about an, problem andthat he specifically questioned Kobata on December 31 about not calling inon the Little Joe's grated cheese order Hut I do not find his estinni, ;aspersuasive as Kobata's. Shuman had stated in an affidavit that he h;d firedKobata after Nick Conterno called him (Shuman) at home to repoit thatIittle Joe's had no cheese. He admitted that his iffidalit stas in error andthat he was confused when he gave it. He also admitted that he incorrectlsstated in an affidavit that "none of our other drivers ha;le refused to crossthe picket line." He conceded at the healrinlg that there were "several incldents" of that kind. I seriously question whether Shuman was so agrec;ableon learning of Driver Richard (iranillo's refusal to deliver a;i order to I I[tleJoe's as he claimed: "I said fine, bring it in and give TIe the order. and wewill deliver it in the morning."Conterno did not aid Respondent's cause. tie said he was responsible lforgiving instruction to the drivers, but he said he '"just gave theml the insoicesto make the delivery" ('onterno said he told them to call Shumanl if theNhad any problems. He was a vague and unpersuasire witness tie said nodriver complained about crossing a picket line (hbut later qualified it bhadding. "before the driver left to make the deliseriies" )tnd he claimed thathe never reprimanded one for refusing to do so.Bookkeeper Maxine Reams testified that she overheard Shuman questionKobata during the termination interview about his failure to call in andreport his failure to make the delivery to I iltle Joe's But she could haveeasily been mistaken about the contents of such coni'elsation as she "was inand out of the office" as it took place. She swas admittedl', mistaken instating in her affidavit that Shuman had prepared filnecards for two em-ployees. Luca Specchia and Ray Rogers. In any event. her testimony did notestablish that Kobata's termination was not discrminaltorilt mioltiv;lted.December 31, 1976, Respondent was motivated, at least inpart, by the fact that he had refused to cross the picket lineand make delivery of 50 pounds of cheese on the previousday. In doing so, Respondent violated Section 8(a)(1) and(3) of the Act.III IHt (tAI.LENGEDi) BALLOTS1. Dennis KobataDennis Kobata was eligible to vote in the March 7, 1977,election as he would have been on the payroll on February4, 1977. but for his involuntary and unlawful terminationon December 31, 1976. See Ra-Rich Manufacturing Corp.,120 NLRB 1444 (1958). The challenge to his ballot shouldtherefore be overruled.2. Raymond Rogers and Luca SpecchiaThe challenges to the ballots of Raymond Rogers andLuca Specchia should be sustained inasmuch as they werenot working on Friday. February 4, 1977, the payroll eligi-bility date.In Roy VN. Lot.peich Publishing Co., 204 NLRB 517, 517-518 (1973), the Board stated:In determining employee eligibility, the Board haslong adhered to the following rule set forth in Ra-RichManufacturing Corporation, 120 NLRB 1444, 1447: "Itis well settled that, in order to be eligible to vote, anindividual must be employed and working on the es-tablished eligibility date, unless absent for one of thereasons set out in the Direction of Election." (Empha-sis supplied.) See also N.L.R.B. v. Dalton Sheet MetalCo., 472 F.2d 257 (C.A. 5, 1973); Schick, Incorporated,114 NLRB 931, 934: Barry Controls, Incorporated, 113NLRB 26, 27-28; Colecraft Mfg. Co., Inc., 162 NLRB680, 689 (remanded on other grounds 385 F.2d 998);The Crossett Company, 140 NLRB 667, 676; FamilyHeritage Home--Beaver Dam, Incorporated, 195NLRB 1100. Under this rule, the Board has held con-sistently that employees who are hired on the eligibili-ty date, but do not report for work until a later date,are ineligible to vote. The decisions are grounded onthe principle that although these newly hired employ-ees do, in fact, have a vital interest in the outcome ofa representation election, it is incumbent upon theBoard to establish a certain degree of stability in theelection process. See Greenspan Engraving Corp., 137NLRB 1308, 131 1. The Board adheres to a similar po-sition with respect to employee election day eligibilitystatus, and has held that when an employee quits hisemployment and stops working at a date prior to elec-tion day, he is not eligible to vote. Midland SteamshipLine, Inc., 66 NLRB 836, 840, 841; Ralph H. Bakerd/ 'h a Birmingham Cartage Company, 193 NLRB 1057.Compare N.L.R.B. v. General Tube Co., 331 F.2d 751(C.A. 6, 1964) where employee eligibility wasgrounded on the employees' actually having per-formed work on the day of the election. Thus, theBoard's test for employees entering and leaving the632 F. & M. IMPORTING CO.unit is the clear. objective fact of actual work on theeligibility dates.The persuasive evidence of record establishes that bothRogers and Specchia were interviewed bx President Shu-man on the morning of Friday. Februar, 4, 1977. that the!were hired on that date and spent an hour or so in thewarehouse that morning getting acquainted with their newjobs; that because of the length of time spent at Respon-dent's place of business Shuman determined that thexshould be paid for one hour; and both commenced actualwork on the job on Monday. Februarx 7.IThe Union contends that President Shuman and Book-keeper Reams attempted to make Rogers and Specchia eli-gible to vote by paying them I hour's earnings for Febru-ary 4. But it is unnecessary to determine when Shumandecided to compensate Rogers and Specchia with I hour'spay for the time spent on Respondent's premises on Febru-ary 4 since it is clear that both employees were not paid forany' work performed on that date.'8After interviewingRogers for "close to an hour" Shuman said he told Rogersthat he was being hired as follows:I said, "You are hired. Go out and introduce sour-self to Frank. Watch, see what is going on. help a littlebit and come in Monday and start."Shuman said he then decided to compensate Rogers andSpecchia for their time spent on the Company's premisesthat morning:When he and Mr. Specchia, after I hired Mr. Spec-chia later on, I had them come in. and I said. "Max-ine, we will pay them for an hour. They have beenhere more than anybodx else we have interviewed.They are on. They will be back Monda'."Shuman said he told Specchia, after interviewing him forapproximately 15 minutes, that he was hired and that heshould go out and get acquainted with Foreman Conternoand the warehouse. Shuman said he told Specchia:go out and acquaint himself, to sav hello toFrank, and look around the warehouse and get used toit, and come back in the office, and I excused him, andthat is when I told Maxine, "Pay them an hour fortoday, and they will be back Monday for starting reg-ularly on the clock at 7:30."And then again he stated that the two new employees hiredthat day would be paid only for the time they spent at thecompany's plant to get their jobs:Q. Did there come a time on February 4 that youtold both Specchia and Rogers they would he paid anhour for February 4?A. Well, they were in there at the time, and I said."Maxine, pay them each an hour." I didn't tell them'7 The first timecards Rogers and Specchla used are daltcd I lebrr ll '(G.C. Exh 5).IS At the hearing Respondent aclknowledled thil Roger, 1and Si peh ladid start work on Februars 7 bhut Were paid for one hour'\ "rient allllort ,Februars 4 Respondent did not pas Rogers and Sleechl itl llhe ,oe Ih runtil March 4. which was the pai ftir the Ilnlelia, dated I ehruail 2 SeeG.C. Exhs 6 and 7directl. I told Maxine with them there. I said, "Paythem each an hour. They have been here longer thannormal on an intersiew."Q. When Specchia and Rogers went out into thewarehouse from Nour office, did you know if thev didan, work on ha;nd trucks or loading?A. I didn't look from that point on.Q. You don't know if the,, did anx w ork?N. I don't.q'Bookkeeper Reams also testified that Shuman had indi-cated that Rogers and Specchia were to be paid only forthe time the\ spent in securing employment and not foran1 work. Testifying on direct examination. Reams said:After a great deal of discussion and reading theirapplications Mr. Shuman said I would like for you tocolme to w ork for me. I have taken up a lot of xourtime tlda'. Nornimall I don't spend this much time,with a prospectise emplohtc. I want to pay Nou onehour fo x, ouLr time each .23. James MunroCtiting its I)ecision In 7'1e Irihlne ( ormpiam. 190 NLRB398 (1971). the Board in its D)ecision and Direction of Au-oust 24 herein (G.C. Exh. I(h) ) stated that inasmuch asthis is a stipulated unit matter the eligibility of James Mun-ro is to be resoled b,, first ascertaining "the parties' ex-pressed intent" as to him and then determining "whetherthis intent is inconsistent with anx statutor' provision orestablished Board policy.":Appendix A of the collectvie-bargaining agreement be-tween Respondent and the Union. executed b, PresidentPhil Shuman and Union Official James Reader. containsonly the classifications of arehousemen and truckdrisers.The Board in said Decision and Direction declared thefollow ing to be ain appropriate unit for bargaining:All warehousermen and truckdrisers employed hb theI mploxer at its facilitk located at 2055 [ ast 51st' Shiilllt. Iepe Itd oln CAss,-e\as.IltItiIIhl that hie told Bookkeeper Reanmso par\ melit .I ll h-i htelise Ilhc's la.he been kept hele longelc titan uc.llud:, i thl R poers tiri S1Ne.ithl. .,ppei red .asl .i vltinese, bhut their testillol nSw.as 1o \eI\ littlc \,alue Roetil wei, .i criifbused aitd an unreliable wl.ilessItc Sh1-I Iit h. hld bec ll ilter\lC`ed ha Shiuman on Fehruars I aind hid;,,rked nil d.a I chruar\ 4 tic lad hIe put his nanie on a tiniecard forI ehrLl.r, 4. hul the persuail e c\s e dcice i tlhat Reams filled out .i card for11111n d .1 l .1 id L ,ri SpIec 11u .i, rI n llcrTl I "I hr" In the I:ridaNl st.Il of Ihe " irtweck ti tlllill" ii11 C.altlSpec.cliha'hs IeCtinlli v ,1 ali.. All nirchit le much less sit than Ihe Iffida.iithe caic ht It B1ard A.r clt ,t 'r1 rI 4 Sperchll testified thau he had worked3 ot 4 I t-its OT I Chriuir. 4 i, ith the "freniltan and the other glss that du,.but htc litl stited thaiI ii colld hule been iahut aiti hour" as his affilda itstatedt \\.irCh}lOtse I -toicrilln ( oi iili tilt noit rec.all when Rogers .iralSpecchial s.lirlcd I)ri\el Richadl (,ilanille, testified that Rogers and Spcc-chit.l t.rrid i .11 llnda'. iII tie fir l week rf I ebhruair warehusetenllcl[i,iaJhahIi 1,1\ itlld I tedi I l iial ,i wel l a Ss -\ staint l treni.an f ran.liisco(iranll, th,. iaght Rogers aind Spcihi.la stalted on a x1'ondas and had,.oilked il dt.a kohait. testified that itn ltie ail, of the electioen hboth Rogersiand Spcctil. l h .lad teId .a B.oard .gelti thai lites had hegrun workilng for thecotiprl pai [I [ brtl.lrt Ic Boieliat als.o cile thtt ( 1,cj P-rtJai tt, Ian, 214 Nl 'RB 5 l ( 1974).and / i)t/!,,' t hl, iet. I, , h it , Ni RB 59I,, 1I -'')633 DE(CISIONS OF NArIONAL LABOR RELAI IONS BOARDStreet, Los Angeles. California and excluding officeclerical employees, guards and supervisors as definedin the Act, as amended.Respondent maintains that Munro should be consideredas part of the unit on the basis that "he spends the majorityof his time handling stock, loading trucks and related otherduties in the warehouse." The Union, which challengedMunro's ballot, contends that it was "the parties' expressedintent to exclude Mr. Munro from the bargaining unit be-cause he was a plant clerical, a position which was notcovered by the collective-bargaining agreement nor thestipulation for an election."The uncontradicted testimony of Union Official Readeris alone sufficient to determine the parties' intent. Readertestified that Respondent's president. Phil Shuman. in-formed him in early February that Munro was an invento-ry clerk and did not do the same work as others did. Read-er said he accepted Shuman's description of Munro's work:"In good faith I took what he had to tell me." he said.22I find that the parties did intend to exclude Munro fromthe unit. I also find that the excluding of Munro violates nostatutory or Board policy.23Based upon the foregoing. and the entire record. I makethe following:CONC(I SIONS 01F LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Dennis Kobata engaged in Union and protected con-certed activity by declining to cross the sanctioned picketline and make a delivery at Little Joe's restaurant on De-cember 30, 1976.4. By discharging Dennis Kobata for such union and22 The record indicates that another empl)see. Assistant I-orenman [r;an-cisco Granillo, also took inventory. also. that Munro did some loading andother warehouse work But such evidence is not controlling inaimuch as it Isclear that both Respondent and the t nion intended to, exclude Mlunr, fromthe bargaining unit.Munro. who is no longer employed by RespondenL. was hired hs Shunianas a favor to Munro's father. a close friend of Shuman Munro worked a.s iwarehouse employee for Respondent from November 1975 until Splemiber1976 when he took a 3 months' leave of absence t potn his return in I)ecen-her 1976 Munro began his work as an insentors clerk. but he lks) continuedto perform some warehouse duties. I)uring the first phase of his emplo-ment (i.e.. November 1975 September 1976) Munro alwavs wore a compa-ny uniform but rarely did after returning to the compans in )ecenimber 1976He punched a timeclock at all times when he worked for RespondentSignificantly Shuman did not dispute Reader's testimons concerning Ihelrconversation in early February Shuman testified that between December1976 and March 1977 Munro worked as a warehouseman about 50 percentof the time and as an inventory clerk about 50 percent of the ilme. Othelcompany employees, however, testified persuasiel' that Munro did workprimarily as an inventory clerk during that period Warehouse VWorker Hfira-no said Munro's "primary job was to take inventors." and VWarehoiusemanTaiyo testified that Munro was doing inventors w.,ork 75 Io, O percenil of thetime when he ohsersed him. Driver Kobata said that in D)ecembel 1976 andJanuary 1977 he only saw Munro take inventors aibout 3 das i; week.concerted protected activity Respondent violated Section8(a)( 1 ) and (3) of the Act.THI- RENMLDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent unlawfully dischargedDennis Kobata. I shall recommend that Respondent beordered to offer him immediate and full reinstatement tohis former job. without prejudice to his seniority or otherrights and privileges. I shall further recommend that Re-spondent be ordered to make him whole for any' loss ofearnings he may have suffered as a result of the discrimina-tion against him. Backpay shall be computed with interestas prescribed in F 4W. Woolworth Company. 90 NLRB 289(1950); Isis Plumbing & Heating Co., 138 NLRB 716(1962); and Florida Steel Corporation, 231 NLRB 651(1977).Upon the basis of the foregoing, and the entire record, Ihereby issue the following recommended:ORDER 24The Respondent, PRS Limited, d/b/a F. & M. Import-ing Co.. Vernon, California, its officers, agents, successors,and assigns. shall:I. Cease and desist from:(a) Discharging or otherwise discriminating against em-ployees for engaging in union or other protected concertedactivities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the followving affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Dennis Kobata immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings in the manner prescribed in"The Remedy" portion of this Decision.(b) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records. social security payment records, timecards,personnel records and reports, and all other records rele-vant and necessary to a determination of compliance withparagraph (a) above.2- The union cites cases holding that the Board has approsed of .i bar-gaining unit which includes only plant clericals: also,. that it has apprpi\edunits of production and maintenance emplosees which exclude clerical em-plovees las the Board did in the Decision and Direction herein).In the esent no excepttins are filed as proxlded by Sec 102.46 of theRules arid Regulatiols of the Nationlal Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec102 48 of the Rules and Regulations, be adopted bs the Board and becomeit, findings. conclusios,. and Order. and all objections thereto shall hedeeried walixed for all purpores634 F. & M. IMPORTING CO(c) Post at its Vernon. California, place of business cop-ies of the attached notice marked "Appendix." 25 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 21, after being duly signed by Respondent'srepresentative, shall be posted by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 21. in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER RECOMMENDED that the challenges to theballot of Dennis Kobata be overruled, and that the chal-lenges to the ballots of Raymond Rogers, I.uca Specchia,.and James Munro be sustained.[n the eenw that tihi Order is enforced hs a judgment of a T nitedStates ( urt of Appeals, the words in the notice reading "Posted b. Orderof the National ;abhbor Relation, Boaird" hall read 'PPoted Pursuant to aJudgment of the nilted States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNoTlit To EPI o) tt :SPoSTED BE' ORI)DER O(1 111NAIIONAL LABOR RiL IIONS BOARI)An Agency of the United States (iovernmentWE WILL Nor discharge or otherwise discriminateagainst our employees because then engage in unionor other protected concerted activities.WF W.il NOT in any other manner interfere with,restrain. or coerce our employees in the exercise oftheir right to engage in or to refrain from engaging inany or all the activities specified in Section 7 of theAct.WF WILL offer Dennis Kobata immediate and fullreinstatement to his former job or, if that job no lon-ger exists, to a substantially equivalent job. withoutprejudice to his seniority or other rights and privileges,and WF WiLL, make him whole for any loss of earningshe may have suffered as a result of the discriminationagainst him.PRS LiMItED d/b/a F & M IUPORTIN( Co635